PER CURIAM
Defendant was indicted for delivery of a controlled substance and possession of a controlled substance as ‘ ‘part of a drug cultivation, manufacture or delivery scheme or network.” He demurred to the indictment. The demurrer was overruled. His motion to suppress evidence was denied, and he was convicted of both charges.
The court erred by overruling the demurrer. State v. Moeller, 105 Or App 434, 806 P2d 130, rev allowed 311 Or 349, rev dismissed 312 Or 76, 815 P2d 701 (1991). Because the demurrer should have been granted, the other claims of error are moot.
Reversed and remanded with instructions to dismiss indictment.